ACCEPTED
                                                                                       03-16-00133-CR
                                                                                             13147483
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                10/10/2016 11:50:49 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              No. 03-16-00133-CR

                                  In the                     FILED IN
                                                      3rd COURT OF APPEALS
                          COURT OF APPEALS                AUSTIN, TEXAS
                                 For the             10/10/2016 11:50:49 AM
                 THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                at Austin                     Clerk
                 ______________________________________

               On Appeal from the 264th Judicial District Court of
                          Williamson County, Texas
                            Cause Number 74451
                ______________________________________

                   KEEVIN DASHAWN BYRD, Appellant
                                    v.
                     THE STATE OF TEXAS, Appellee
                  _____________________________________

           APPELLANT’S MOTION FOR EXTENSION OF TIME
                  ______________________________

      TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

      COMES NOW, Keevin Dashawn Byrd, Appellant herein, by and through his

attorney of record, Kristen Jernigan, and files this, his Motion for Extension of

Time. In support of said motion, Appellant would show the Court the following:

      1.    Appellant’s brief was due in this case on September 16, 2016.

     2.     Appellant seeks an extension of thirty days in which to file his brief,
making his brief due on or before October 16, 2016.

      3.    The undersigned has sought one previous extension in this case and
mis-calandered the new due date.
      4.    In the past thirty days, the undersigned has filed writs of habeas corpus
in Cause Number 13-0615-K368, Ex parte Mashaun Hirschler, in the 368th District
Court of Williamson County and Cause Number 1746-93, Ex parte Rogelio Rios
Martinez, aka Rogelio Martinez Serrata in the County Court at Law of Nacogdoches
County. Finally, the undersigned has made numerous court appearances and
undertaken the tasks associated with the management of a solo attorney practice.

      5.     For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of thirty days so that his brief in this case will now be due on
October 16, 2016.

                                      PRAYER

          WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                               Respectfully submitted,



                                               ___/s/__Kristen Jernigan_____
                                               KRISTEN JERNIGAN
                                               State Bar Number 90001898
                                               207 S. Austin Ave.
                                               Georgetown, Texas 78626
                                               (512) 904-0123
                                               (512) 931-3650 (fax)
                                               Kristen@txcrimapp.com
                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Bell

County District Attorney’s Office, P.O. Box 540, Belton, Texas 76513, on October

10, 2016.


                                          /s/ Kristen Jernigan
                                    _______________________________
                                    Kristen Jernigan




                                       2